Citation Nr: 0103709	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a valvular heart 
disease.  

2.  Entitlement to non-service-connected pension benefits.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



REMAND

The appellant served on active duty from July 1969 to 
November 1969.  The appellant also served with the United 
States Army Reserve from September 1968 to October 1970 and 
with the National Guard from October 1970 to February 1973.

Service medical records reflect that upon enlistment 
examination dated in September 1968, the appellant's systems 
were clinically evaluated as normal and no defects were 
noted.  A November 1971 clinical record reflects that a 
private cardiologist had detected a mild systolic crescendo 
murmur and referred the appellant for cardiac catheterization 
as soon as possible.  The service physician noted that the 
appellant had no history of childhood illness that could be 
construed as rheumatic fever, but did have a history of 
syncopal episodes following exertion five years earlier.  It 
was noted that the appellant had experienced no further 
syncopal episodes in the most recent five-year period despite 
normal physical activity, including basic training.  The 
appellant reported that he was not physically active.  He 
reported having palpitations at times of severe nervous 
tension.  The service physician opined that it was not 
possible to say what the etiology of the murmur was, but 
there was nothing to suggest that the appellant was not 
suitable for worldwide duty.  

A November 1971 private physician statement reflects that the 
appellant had a mid systolic mitral murmur and thrill with no 
cardiac enlargement.  The physician opined that examination 
findings represented mitral valve insufficiency, most likely 
secondary to rheumatic heart disease.  

A December 1972 service medical examination report noted a 
systolic murmur of the heart, etiology unknown, possible 
mitral valve dysfunction.  

Private treatment records dated in 1992 reflect the appellant 
underwent mitral valve repair, aortic valve repair, and 
mitral valve annuloplasty.  

In an August 1995 statement, a private physician noted that 
he had followed the appellant as a patient for the last 
several years.  He stated that the appellant had valvular 
heart disease in the form of severe myxomatous degeneration 
of the mitral valve and resultant severe mitral 
regurgitation.  The physician noted that the appellant had 
supplied him with various military medical examination 
reports, including those dated in September 1968, in January 
1971, and December 1972.  The physician stated that he found 
it quite interesting that such a significant murmur was not 
appreciated by a qualified examiner less than three years 
prior to its detection.  The physician opined that, taking 
into consideration the aforementioned findings, it was quite 
possible that the required strenuous activity of basic 
training and service in the armed forces accelerated the 
disease process in the mitral valve producing significant 
worsening of his mitral regurgitation earlier than would have 
been expected in the normal clinical course of events. 

Upon VA examination dated in December 1998, the examiner 
noted the appellant had no history of rheumatic heart 
disease.  The examiner noted a 2 to 3/6 systolic murmur, 
ejection quality, at the apex, transmitting somewhat to the 
left lower sternal border.  There was no obvious left 
ventricular enlargement.  There was no evidence of heart 
failure or pulmonary vascular redistribution.  There was 
probable left atrial enlargement.  The cardiothoracic ratio 
was slightly increased.  A diagnosis of status-post mitral 
and aortic valve repairs in July 1992 for myxomatous 
degeneration with prolapse, severe mitral regurgitation, 
moderate aortic regurgitation, aortic prolapse and mitral 
valve prolapse, and aortic valve dysplasia was noted.  The 
examiner noted that at the July 1992 surgery, the aortic 
valve was noted to be dysplastic and prolapsing and the 
mitral valve was also prolapsing.  The examiner opined that 
these valve deformities were not service-connected but rather 
reflected what appeared to be a congenital condition and 
dysplasia, as well as abnormal morphology of the aortic and 
mitral valves.  He opined that myxomatous degeneration of the 
mitral valve was an intrinsic condition and not a service-
connected one.  The examiner also opined that there was no 
evidence this condition was aggravated during active service.  

The appellant contends that his valvular heart disease was 
aggravated by his active military service.  He asserts that 
he had no other illness or physical activity other than 
military service to cause his heart murmur to go from being 
undetectable in 1968 to severe three years later.  The 
appellant's position is supported by the August 1995 
statement from his private physician.  However, the December 
1998 VA examiner's opinion contradicts that of the August 
1995 private physician.  In light of this conflict in the 
evidence, the Board is of the opinion that additional 
development of the record is needed to enable the Board to 
render a final determination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board notes that because the issue of 
basic eligibility to pension benefits is dependent upon 
resolution of the issue of entitlement to service connection 
for valvular heart disease, that matter will be deferred 
pending completion of the remand process.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the appellant 
for a VA specialist examination by an 
examiner who has not previously examined 
him.  THE CLAIMS FOLDER AND A COPY OF 
THIS REMAND MUST BE MADE AVAILABLE TO AND 
REVIEWED BY THE EXAMINER PRIOR TO 
COMPLETION OF THE EXAMINATION REPORT.  
All pertinent symptomatology and findings 
must be reported in detail.  All 
necessary tests and studies should be 
performed and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner is requested to 
provide an opinion as to whether it is as 
least as likely as not that the 
appellant's valvular heart disorder is 
related to his active military service, 
or was aggravated by his active military 
service.  If the examiner concludes that 
it is as least as likely as not that the 
appellant's valvular heart disease was 
aggravated by his active military 
service, he should also express an 
opinion as to whether it was aggravated 
beyond the normal progression of the 
disease.  A complete rationale for any 
opinion expressed must be provided.  All 
such information and opinions, when 
obtained, should be associated with the 
claims folder.  

2.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

3.  The RO should then readjudicate the 
issues of entitlement to service 
connection for valvular heart disease and 
entitlement to non-service-connected 
pension benefits.  

If the benefit sought on appeal remains denied, the appellant 
and his representative, if any, should be furnished a 
supplemental statement of the case with regard to the 
additional development and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





